UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 13, 2011 (January 13, 2011) CHINA SUN GROUP HIGH-TECH CO. (Exact name of registrant as specified in its charter) DELAWARE 333-118259 54-2142880 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 Hutan Street, Zhongshan District Dalian, P.R. China (Address of principal executive offices) (Zip Code) +86 (411) 8289-7752 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item2.02 Results of Operations and Financial Condition. On January 13, 2011, China Sun Group High-tech Co. (the “Registrant”) issued a press release announcing its financial results for the second quarter ended November 30, 2010. A copy of the press release is attached asExhibit 99.1, which is incorporated herein by reference. The information in this Current Report on Form 8-K and exhibit attached heretoshall not be deemed "filed" for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by referenceinto any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Press Release dated January 13, 2011regarding financial results ofChina Sun Group High-Tech Co. for the second quarter ended November 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA SUN GROUP HIGH-TECH CO. Dated: January 13, 2011 By: /s/Guosheng Fu Guosheng Fu Chief Executive Officer 2
